Fain, J.,
concurring in judgment.
{¶ 35} I join in affirming the judgment of the court of appeals.
{¶ 36} I have always understood the holding in State v. Rance (1999), 85 Ohio St.3d 632, 636, 710 N.E.2d 699, to be: “If the elements of the crimes ‘ “correspond to such a degree that the commission of one crime will result in the commission of the other, the crimes are allied offenses of similar import.” ’ ” Id., quoting State v. Jones (1997), 78 Ohio St.3d 12, 13, 676 N.E.2d 80, quoting State v. Blankenship (1988), 38 Ohio St.3d 116, 117, 526 N.E.2d 816. I have never understood the test to require an exact alignment of elements. State v. Palmer, 148 Ohio App.3d 246, 2002-Ohio-3536, 772 N.E.2d 726, is cited for this proposition, but I have not found support for this proposition in that opinion. To the contrary, that opinion contains the following explication of the Ranee test:
{¶ 37} “The Ranee test requires a strict textual comparison of the statutory elements, without reference to the particular facts of the case, to determine whether one offense requires proof of an element that the other does not. If there are differing elements, the inquiry ends, and multiple convictions and sentences are allowed.” Palmer at ¶ 10.
{¶ 38} The only quibble I have with the above-quoted formulation is that it should have said: “whether each offense requires proof of an element that the other does not.” I assume that this is what was intended, since it is consistent with the actual result in that ease. In fact, the opinion goes on to note that the defendant in that case acknowledged that the court of appeals had previously determined that aggravated robbery and robbery (the offenses in that case) “are not allied offenses because each offense requires proof of an element that the other does not.” (Emphasis added.) Id. at ¶ 11.
• {¶ 39} Nowhere in State v. Palmer is it claimed that two offenses must exactly coincide to be allied offenses. The test employed in that case is not whether the two offenses involved are coextensive but the more familiar test, under Ranee, whether one offense is wholly subsumed within the other.
{¶ 40} In short, I have found no emerging jurisprudence that the test for merger is whether all elements of the compared offenses coincide exactly; therefore, I do not find clarification of State v. Rance to be necessary.
{¶ 41} Applying the Ranee test, I conclude that the court of appeals in the case before it was correct in determining that the elements of trafficking in a *64controlled substance align with the elements of possession of a controlled substance to such a degree that commission of trafficking will result in the commission of possession. To be guilty of trafficking under R.C. 2925.03(A)(2) (hereinafter, “trafficking (shipment)”), the offender must knowingly prepare for shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled substance knowing, or having reason to know, that the substance is intended for sale. To be guilty of possession under R.C. 2925.11(A), the offender must knowingly obtain, possess, or use a controlled substance. The court of appeals determined, and I agree, that the performance of any of the acts constituting trafficking (shipment) necessarily involves the exercise of sufficient control over the controlled substance to constitute constructive possession of the substance.
{¶ 42} The state contends that one can be guilty, as an aider or abettor, of trafficking (shipment) without exercising control, constructive or otherwise, over the controlled substance. For example, one could finance the shipment, by another, of the controlled substance. But if by doing so, the charged offender has aided and abetted another to ship a controlled substance that is intended for sale, then the charged offender has equally aided and abetted the other to exercise sufficient control over that controlled substance to constitute constructive possession. Therefore, if one is guilty, as an aider or abettor, of trafficking (shipment), then one is necessarily guilty, as an aider or abettor, of possession. So consideration of the possible violation of each statute as an aider or abettor, rather than as a principal, does not change the result.
{¶ 43} I agree with Justice Lundberg Stratton that in this ease, Cabrales clearly trafficked in, and possessed, the marijuana with the same animus — to sell it. Therefore, I agree with the conclusion that the trafficking (shipment) and possession offenses are allied offenses of similar import that must be merged.
{¶ 44} As to the merger of each of these offenses with the offense of trafficking under R.C. 2925.03(A)(1) (hereinafter, “trafficking (sale)”), I agree that the elements of the latter offense may be satisfied by a mere offer to sell a controlled substance, which would not require that the controlled substance even exist, much less that the offeror has exercised any control over the controlled substance. Furthermore, although the offense of trafficking (shipment) under R.C. 2925.03(A)(2) requires that the controlled substance involved be intended for sale, either by the offender or by another, it does not require the actual occurrence of a sale or offer to sell. Therefore, the commission of the trafficking (sale) offense does not necessarily result either in the commission of the trafficking (shipment) offense or in the commission of the R.C. 2925.11(A) possession offense. Conversely, commission of either of the latter offenses does not necessarily result in commission of the trafficking (sale) offense, since neither the trafficking (ship*65ment) offense nor the possession offense requires proof of the occurrence of a sale or offer to sell.
Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan, Assistant Prosecuting Attorney, for appellant and appellee state of Ohio.
Elizabeth E. Agar, for appellee and appellant Fernando Cabrales.
{¶ 45} I agree, then, that while the trafficking (shipment) and possession offenses merge in this case, the trafficking (sale) offense does not merge with either of those offenses.